         Case 1:18-cv-00566-TJM-CFH Document 150 Filed 12/17/19 Page 1 of 4




                                                              December 17, 2019


VIA ECF

Hon. Christian F. Hummel
United States Magistrate Judge
United States District Court
James T. Foley U.S. Courthouse
445 Broadway, Room 441
Albany, New York 12207

           Re:     National Rifle Association of America v. Cuomo, No. 18-cv-00566-TJM-CFH

Dear Judge Hummel:

        My firm represents Plaintiff the National Rifle Association of America in this matter.
Following up on the discussion during the December 4, 2019 conference before Your Honor, I
write regarding ways to expedite the Special Master’s review of documents withheld by
Defendants and their privilege log. Of course, these suggestions would need the approval of Your
Honor and the Special Master. I shared an earlier version of this letter with counsel for Defendants,
in the hopes of achieving some consensus, but we were not able to reach agreement.

        In short, we recommend that the parties meet (either in person or telephonically) with the
Special Master, as well as submit short briefings and make arguments on determinative issues, so
that the Special Master can make informed decisions in his report and recommendation to Your
Honor. Although not every document and privilege log entry should be briefed and argued, the
Special Master may appreciate input from the parties on categories of privilege log entries and
documents, or on issues going to the applicability of certain privileges and “whether [privileged]
documents should still be released.”1

       We believe that the parties’ input to the Special Master would be helpful to him in
completing his recommendations to Your Honor and would permit the parties to more narrowly
focus and potentially minimize their objections to the Special Master’s recommendation. That will
enable Your Honor to review a clean “record” when reviewing the Special Master’s
recommendation and the parties’ objections.

       As mentioned, an earlier version of this letter—which included verbatim the above two
paragraphs—was shared with counsel for Defendants on December 11, 2019. William Scott
responded for Defendants on December 13, 2019, and Mr. Scott’s email is attached. Mr. Scott does
not appear to be opposed to briefing legal issues before the Special Master, and the Special Master
can determine whether one or more sets of briefing is most helpful to his review. However, Mr.

1
    See ECF No. 141 at 3 (Order Appointing Special Master).
      Case 1:18-cv-00566-TJM-CFH Document 150 Filed 12/17/19 Page 2 of 4




Hon. Christian F. Hummel
December 17, 2019
Page 2



Scott’s suggestion that his clients answer the Special Master’s questions about the content of the
documents requires additional clarification. Assuming Mr. Scott is not suggesting ex parte
communication with the Special Master—to which Plaintiff does not consent—sessions with the
Special Master either in person or telephonically will be needed in any event.

        On a more fundamental level, Plaintiff needs to see Defendants’ privilege log in order for
there to be a full and fair opportunity to engage with the Special Master before his
recommendations to this Court. The privilege log itself is not privileged, and an opposing party is
entitled to see it in order to effectively litigate privilege issues. If Plaintiff’s suggestions above are
implemented by the Special Master to any degree, along with Plaintiff’s access to the privilege
log, it will enable Plaintiff to assert more targeted objections to the Special Master’s
recommendations.

       We are available for a brief telephonic conference regarding this letter, if Your Honor
believes such a conference would be helpful to consideration of these issues, at the Court’s earliest
convenience.

                                                         Respectfully,




                                                         John Canoni

Attachment

cc:     All Counsel of Record (via ECF)
                       Case 1:18-cv-00566-TJM-CFH Document 150 Filed 12/17/19 Page 3 of 4




                                                                                     !"
                                            # $ %    &                '
                                                  ( ) &              $*    +& (                   +
                                            *, -*. %/               0! 1 +                       #/       2/                        1     " +




William A. Scott
Assistant Attorney General
Office of the New York State Attorney General
Litigation Bureau
The Capitol
          !        "         #$$$%
(518) 776-2255
william.scott@ag.ny.gov




The information contained in this e-mail and any attachments thereto is privileged and confidential and is intended only for the use of those named as
addressees. If the reader of this message is not an intended recipient or the employee, agent, or service-provider responsible for delivering it to the
intended recipient, you are hereby notified that any dissemination, distribution, or copying of this communication is prohibited. If you have received this
communication in error, please immediately notify the sender by telephone at 518-776-2255. Thank you.




               &          '(( )                   *
    +                    ,         ## $-#. #-/%. 0
  1    +                 '+      1    )         *2 ,      3                              '                     )                *
  +                       '+ )                       *2 1   4                        '       )                            *2             1
' )                              *
      !4               &      56                     7                                       1        0

[EXTERNAL]
          ,            / 6                                                                                         8
                         (
               Case 1:18-cv-00566-TJM-CFH Document 150 Filed 12/17/19 Page 4 of 4



4



John C. Canoni | Partner
Brewer, Attorneys & Counselors
1717 Main Street, Suite 5900
Dallas, Texas 75201
Office Direct: 214.653.4851
Office Main: 214.653.4000 | Fax: 214.653.1015
Cell: 914.552.5643
jcanoni@brewerattorneys.com | www.brewerattorneys.com




This communication (including any attachments) is intended for the sole use of the intended recipient, and may contain
material that is confidential, privileged, attorney work product, and/or subject to privacy laws. If you are not the intended
recipient, you are hereby kindly notified that any use, disclosure, or copying of this communication or any part thereof is
strictly prohibited. If you have received this communication in error, please delete this communication, including any
copies or printouts, and notify us immediately by return email or at the telephone number above. Brewer, Attorneys and
Counselors asserts in respect of this communication all applicable confidentiality, privilege, and/or privacy rights to the
fullest extent permitted by law. Thank you.


                             5
                                                                         5
       9                                                                             5                         6
                                 5                        5

                                            !   "    #$        % &      '        (                         )   '   *
            +(    !                     #           ,                        (       )   -   )         #
::::::::::::::::::::
